DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on recitation “near-infrared transmittance” of claim 1
Examiner notes that Applicant states in paragraphs 0086 and 0087 of Applicant’s specification (PGPUB US 2021/ 0394948):
[0086] Note that near-infrared herein refers to rays of light having a wavelength of 800 to 2,500 nm. 
[0087] Also note that a near-infrared transmittance of 50% or higher means a transmittance of 50% or higher for 800 to 1,500 nm as measured by a light absorbance measurement performed on the heat-contractive plastic member 40a using a known spectrophotometer (for example, a spectrometer made by Hamamatsu Photonics K.K.). 
Note that Applicant has therefore provided two different ranges of wavelength of light for what is considered to be “near-infrared” (800 to 2,500 nm and 800 to 1,500 nm). Note 35 U.S.C. 112(b) rejection below. Examiner has interpreted the term “near-infrared transmittance” of claim 1 as delineating a range of 800 to 1,500 nm. See 35 U.S.C. 103 rejection below.

Note on recitation “twisting the margin part that has been thermocompression-bonded to form a twisted part” of claim 2
Examiner notes that the recitation “twisting the margin part that has been thermocompression-bonded to form a twisted part” of claim 2 requires a specific sequence of steps: twisting the margin part after it has been thermocompression-bonded (due to “has been”). One of ordinary skill in the art would not have had any reason or motivation to have twisted the thermocompression-bonded part of the label sleeve formed by the process taught by Shelby et al., Watanabe et al. and Amberg as proposed in the 35 U.S.C. 103 rejection of claims 1 and 3 made of record below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 1-3 and 16 of U.S. Patent No. 11,213,992 (US ‘992) in view of Shelby et al. (US 2002/0166833) and in further view of Watanabe et al. (US 2011/0174356).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 1-3 (and independently claim 16) of US ‘992 teach everything claimed in claim 1 of the instant application, except that the plastic member comprises a colorant, and that the near-infrared transmittance of the plastic member is 50% or higher.

Shelby et al. teach a composite preform comprising:

a preform comprising a mouth part, a trunk part linked to the mouth part, and a bottom part linked to the trunk part (see, for example, Fig. 2, preform having each of the claimed parts shown in steps IV and V of Fig. 2); 

and a heat-contractive plastic member (sleeve, Fig.2 the sleeve is a “Shrink (RIM-Shrink) Film”, see, for example, title of Fig. 2) disposed so as to surround an outside of the preform (Fig. 2, sleeve shown in steps III, V and VI of Fig. 2) (a shrink film is heat-contractive) and comprising at least a colored layer that contains a resin material and a colorant or a pigment (Examiner notes that a pigment is a colorant) (paragraphs 0025 and 0036). 

Since Shelby et al. establish that it is known to include colorant or a pigment in a resin layer of a heat contractive plastic member for a bottle in order to color the plastic member of bottle as desired, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a colorant /pigment in the plastic member of US ‘992 in order to color the plastic member as desired.

US ‘992 and Shelby et al. do not explicitly teach that the sleeve has a near-infrared transmittance of 50% or higher.
		
		Shelby et al. teach that a variety of polymers such as polyethylene terephthalate (PET) and polypropylene (PP) are suitable as the material of the shrink sleeve (paragraph 0024). David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP). 

Watanabe et al. teach a laminate of polymeric layers having a polyethylene terephthalate (PET) layer having a transmissibility over wavelengths 800 nm to 1400 nm of 88% (Table 5 on page 28, Example 2-15 of 100% PET [third column from left in Table 5]; Example 2-15 is discussed in paragraph 0340), or a polypropylene layer having a transmissibility over wavelengths 800 nm to 1400 nm of 85% (Table 5 on page 28, Example 2-16 of 100% polypropylene [fourth column from left in Table 5]; Example 2-16 is discussed in paragraph 0340).

Since Watanabe et al. establish that polyethylene terephthalate (PET) and polypropylene have a high transmissibility over the near infrared wavelengths of 800 nm to 1400 nm (88% for PET and 85% for polypropylene as discussed above), one of ordinary skill in the art at the time of the filing of the application would have recognized that the PET sleeve or polypropylene sleeve taught by US ‘992 and Shelby et al. has a near-infrared transmittance of higher than 50%. To the extent that the transmissions in Table 5 are that of the laminate, Examiner notes that the transmission of the PET or polypropylene layer must be at least the transmission of the overall film in which the PET or polypropylene layer is in (the layer having the lowest transmission would control the transmission of the overall laminate).

In regard to claim 3, the claims of US ‘992 do not explicitly recite preheating the preform prior to the step of fitting. However, Shelby et al. teach that the sleeve may be placed over the preform after reheating the preform just before blow molding (see, for example, paragraphs 0045-0048 [Example 1]). The heat from the reheating of the preform heats sleeve label, and causes it to contract as discussed above. Additionally, Fig. 2 of Shelby et al. shows the step IV of heating the preform prior to step V of placing the sleeve around the preform. Therefore, given the guidance of Shelby et al. of heating the preform before placing the label sleeve around the preform, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have heated the preform prior to the step of fitting the label sleeve around the preform.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 1 of U.S. Patent No. 11,136,158 (US ‘158) in view of Shelby et al. (US 2002/0166833).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 1 of US ‘158 encompass claim 1 of the instant application, and teach everything in claim 1 of the instant application, except that the claims of US ‘158 do not recite the step of “heating the preform and the heat-contractive plastic member to cause the heat-contractive plastic member to heat-contract”.
Shelby et al., however, discloses a method for producing a composite preform comprising:

Preparing a preform comprising a mouth part, a trunk part linked to the mouth part, and a bottom part linked to the trunk part (see, for example, Fig. 2, preform having each of the claimed parts shown in steps IV and V of Fig. 2; additionally, paragraph 0030 discloses that the sleeve label may cover any percentage of the portion of the preform, and may be in the form of a tube which is closed at one end: in the structure of the tube with one closed end, the one closed end would cover the bottom of the preform); 

and a heat-contractive plastic member (sleeve, Fig.2 the sleeve is a “Shrink (RIM-Shrink) Film”, see, for example, title of Fig. 2) disposed so as to surround an outside of the preform (Fig. 2, sleeve shown in steps III, V and VI of Fig. 2) (a shrink film is heat-contractive) and comprising at least a colored layer that contains a resin material and a colorant or a pigment (Examiner notes that a pigment is a colorant) (paragraphs 0025 and 0036). 

	Fitting the preform into the heat-contractive plastic member from one end of the heat-contractive plastic member (see, for example, step V in Fig. 2)

and

Heating the preform and the heat-contractive plastic member to cause the heat-contractive plastic member to heat-contract (paragraph 0048). David Shelby et al. teach that a variety of polymers such as polyethylene terephthalate (PET) and polypropylene (PP) are suitable as the material of the shrink sleeve (paragraph 0024). David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP). 

Since Shelby et al. establish that it is known in the art of bottle sleeve labels to apply a sleeve label around the bottle preform and to heat the preform or preform and sleeve label combination so that the sleeve label contracts around the preform prior to the blow molding step which forms the labeled bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have heated the preform and the heat-contractive plastic member of US ‘158 to cause the heat-contractive plastic member to heat-contract, prior to the blow molding step of claim 4 of US ‘158.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the scope of wavelengths Applicant intends to fall within the recitation “near-infrared” cannot be ascertained because Applicant’s specification provides one range of wavelengths in a definition provided by Applicant (“800 to 2,500 nm”), but Applicant then provides another range of wavelengths in another definition provided by Applicant (“800 to 1,500 nm”) in paragraphs 0086 and 0087 of Applicant’s specification (PGPUB US 2021/ 0394948):

[0086] Note that near-infrared herein refers to rays of light having a wavelength of 800 to 2,500 nm. 
[0087] Also note that a near-infrared transmittance of 50% or higher means a transmittance of 50% or higher for 800 to 1,500 nm as measured by a light absorbance measurement performed on the heat-contractive plastic member 40a using a known spectrophotometer (for example, a spectrometer made by Hamamatsu Photonics K.K.). 
Is the scope of wavelengths Applicant intends to fall within the recitation “near-infrared” in claim 1 “800 to 2,500 nm” or “800 to 1,500 nm” ?

Claims 2-3 are rejected for the same reasons that claim 1 is rejected since claims 2-3 depend upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al. (US 2002/0166833) in view of Watanabe et al. (US 2011/0174356), and in further view of Amberg (USPN 3,984,005).

In regard to claims 1 and 3, Shelby et al. teach a method for producing a composite preform comprising:

Preparing a preform comprising a mouth part, a trunk part linked to the mouth part, and a bottom part linked to the trunk part (see, for example, Fig. 2, preform having each of the claimed parts shown in steps IV and V of Fig. 2; additionally, paragraph 0030 discloses that the sleeve label may cover any percentage of the portion of the preform, and may be in the form of a tube which is closed at one end: in the structure of the tube with one closed end, the one closed end would cover the bottom of the preform); 

and a heat-contractive plastic member (sleeve, Fig.2 the sleeve is a “Shrink (RIM-Shrink) Film”, see, for example, title of Fig. 2) disposed so as to surround an outside of the preform (Fig. 2, sleeve shown in steps III, V and VI of Fig. 2) (a shrink film is heat-contractive) and comprising at least a colored layer that contains a resin material and a colorant or a pigment (Examiner notes that a pigment is a colorant) (paragraphs 0025 and 0036). 

	Fitting the preform into the heat-contractive plastic member from one end of the heat-contractive plastic member (see, for example, step V in Fig. 2)

Seaming the shrink film (step III in Fig. 2), where the film was formed via casting (step II in Fig. 2)

Heating the preform and the heat-contractive plastic member to cause the heat-contractive plastic member to heat-contract (paragraph 0048). David Shelby et al. teach that a variety of polymers such as polyethylene terephthalate (PET) and polypropylene (PP) are suitable as the material of the shrink sleeve (paragraph 0024). David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP). 

Shelby et al. teach that the sleeve may be placed over the preform after reheating the preform just before blow molding (see, for example, paragraphs 0045-0048 [Example 1]). Shelby et al. teach that the sleeve may be of polyethylene terephthalate (PET) (see, for example, paragraphs 0024 and 0044-0046 [Example 1]) or a polyolefin such as polyethylene or polypropylene (paragraphs 0024 and 0047 [Example 2])). The heat from the reheating of the preform heats sleeve label, and causes it to contract as discussed above. Shelby et al. additionally teach that the sleeve may be placed over the preform prior to reheating the preform just before blow molding, and in this case, infrared heating of preforms can only be done if the sleeve and the inks used to print the sleeve do not excessively absorb the infrared radiation (paragraph 0040).

Shelby et al. do not explicitly teach that the sleeve has a near-infrared transmittance of 50% or higher, and do not explicitly teach thermocompression bonding a margin part included in the sleeve label.

Watanabe et al. teach a laminate of polymeric layers having a polyethylene terephthalate (PET) layer having a transmissibility over wavelengths 800 nm to 1400 nm of 88% (Table 5 on page 28, Example 2-15 of 100% PET [third column from left in Table 5]; Example 2-15 is discussed in paragraph 0340), or a polypropylene layer having a transmissibility over wavelengths 800 nm to 1400 nm of 85% (Table 5 on page 28, Example 2-16 of 100% polypropylene [fourth column from left in Table 5]; Example 2-16 is discussed in paragraph 0340).

Since Watanabe et al. establish that polyethylene terephthalate (PET) and polypropylene have a high transmissibility over the near infrared wavelengths of 800 nm to 1400 nm (88% for PET and 85% for polypropylene as discussed above), one of ordinary skill in the art at the time of the filing of the application would have recognized that the PET sleeve or polypropylene sleeve of Shelby et al. has a near-infrared transmittance of higher than 50%. To the extent that the transmissions in Table 5 are that of the laminate, Examiner notes that the transmission of the PET or polypropylene layer must be at least the transmission of the overall film in which the PET or polypropylene layer is in (the layer having the lowest transmission would control the transmission of the overall laminate).

In regard to the recitation regarding thermocompression bonding a margin part included in the sleeve label, Amberg teach the formation of shrink film sleeve labels for containers such as bottles (abstract and Figures), where the sleeve is formed by wrapping a rectangular shrink film into a sleeve by overlapping opposite ends of the rectangular shrink film (where the opposite ends, or one of the opposite ends, are/is the margin part included in the label sleeve), applying heat to the overlapping ends, and joining the overlapping ends via compression (this is thermocompression bonding) (col. 5, lines 11-26 and col. 8, lines 16-44). Since it is known to form shrink film label sleeves via thermocompression bonding of opposing ends of a rectangular shrink film as taught by Amberg, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the seamed shrink film label sleeve of Shelby et al. via thermocompression bonding of opposing ends of a rectangular shrink film from steps II to III in Fig. 2 of Shelby et al.

In regard to claim 3, preheating the preform prior to the step of fitting, as stated above, Shelby et al. teach that the sleeve may be placed over the preform after reheating the preform just before blow molding (see, for example, paragraphs 0045-0048 [Example 1]). The heat from the reheating of the preform heats sleeve label, and causes it to contract as discussed above. Additionally, Fig. 2 of Shelby et al. shows the step IV of heating the preform prior to step V of placing the sleeve around the preform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788